Citation Nr: 1112884	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for left knee condition, to include as secondary to service connected right hip replacement and leg length discrepancy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision in which the RO, in pertinent part, denied the Veteran's claim for service connection for a left knee condition.  

In May 2009, the Veteran, sitting at the RO, testified at a video conference hearing before the Undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the claims file. 

This claim was previously before the Board in September 2009 and was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has alleged that he has developed a left knee disability as a result of his military service, to include as a result of his service-connected right hip replacement and the subsequent shortening of his right lower extremity (which is also service-connected).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the Veteran filed his claim in February 2007 after the regulation was amended the current version of the regulation is applicable.  

The Veteran has been afforded two previous VA examinations in connection with the pending claim.  The March 2008 VA examination and opinion focused on the Veteran's secondary claim and the December 2009 examination and opinion focused on the Veteran's direct service connection claim.  After carefully evaluating the March 2008 opinion regarding secondary service connection, the Board has determined that an addendum opinion is necessary in order to adjudicate the Veteran's claim.  

The March 2008 VA examiner stated that the Veteran's left knee condition was less likely than not related to the Veteran's right hip condition.  The examiner explained that there was a mild gait disturbance, most likely due to the total hip replacement versus the very minor leg length discrepance.  Normally, changes generated from these forces (gait/limb discrepancy) are seen within the pelvis or lower spine.  In addition, the limb discrepancy is very minor as noted on standing and alignment x-ray of March 2008.  However, the examiner did not opine as to whether the Veteran's right hip condition and or his leg length discrepancy has aggravated the Veteran's left knee strain.  In addition, the examiner stated that there was a mild gait disturbance most likely due to the total hip replacement but did not opine as to whether this caused or aggravated the Veteran's left knee disability.  As such, the Veteran's clam should be remanded in order for an addendum opinion to be obtained.  




Accordingly, the case is REMANDED for the following action:

1.  After reviewing the claims file including this remand, the March 2008 VA examiner, (or a suitable substitute if that examiner is unavailable), should prepare an addendum to the March 2008 VA examination report and opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee condition was aggravated by the Veteran's service connected right hip condition and or his service connected leg length discrepancy?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner should also comment on whether the mild gait disturbance which was noted to most likely be due to the total hip replacement versus the very minor leg length discrepance at the March 2008 examination has caused or aggravated the Veteran's left knee disability.  Again, if aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

A complete rationale should be given for all opinions and conclusions.

2.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority (to include consideration of both theories of entitlement to service connection for a left knee condition).  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


